Wilde J.
delivered the opinion of the Court. Upon the facts agreed we are of opinion, that the demandant is well entitled to recover, but not to the full extent of her claim. The dower of Mary Leavitt, widow of Thomas Leavitt, the plaintiff’s husband’s grantor, is paramount to her title. And it is agreed that the right of Mary Leavitt was conveyed to the tenant after she had recovered judgment against him for her dower in the premises. The tenant therefore is entitled to have one third of the premises assigned to him by metes and bounds, to hold in right of Mary Leavitt during her life, and in the remaining two thirds the plaintiff is now entitled to recover her dower. Her right is not barred by her husband’s deed to Goddard, in which she joined; for t contains no release of her right, nor words of conveyance by her ; she only assents to the correction of a mistake in a former deed of her husband, to which she was not a party. Nor can her assent thus given operate against her by way of estoppel. We are not to inquire what was her motive ana intention in joining in a deed with her husband, for her *384right of dower is not to be barred by any supposed intention .not manifested by the words of the deed ; and thus it was decided in Catlin v. Ware, 9 Mass. R. 220, and in Lufkin v. Curtis, 13 Mass. R. 223.
As to the question of damages, it is quite clear by the statute of 1828, c. 137, § 5, that damages are to be assessed for the detention of dower, from the time of the demand made on the tenant. He was then tenant of the freehold, and the demand on him was in strict compliance with the express provision of the statute. It has been supposed that a different rule of damages would be adopted under the statute of 1783, c. 40, which requires the demand to be made on the person having the next immediate estate of freehold and inheritance. The construction of that statute is somewhat doubtful, but the statute of 1828 is clear and explicit, and was in force when the demand in this case was made on the tenant.

Judgment for demandant.